        Case 2:20-cv-00769-KJD-DJA Document 33
                                            32 Filed 08/25/20
                                                     08/24/20 Page 1 of 6



1    Peter Goldstein [SBN 6992]
     PETER GOLDSTEIN LAW CORP
2    peter@petergoldsteinlaw.com
3    10161 Park Run Drive, Suite 150
     Las Vegas, Nevada 89145
4    Telephone: (702) 474-6400
     Facsimile:     (888) 400-8799
5
     Malcolm P. LaVergne [SBN 10121]
6    mlavergne@lavergnelaw.com
7    400 South 4th Street, Suite 500
     Las Vegas, Nevada 89101
8    Telephone: (702)448-7981
     Facsimile:    (702)966-3117
9
     Attorney for Plaintiff
10
     KEYHERRA GREEN
11

12                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
13

14   KEYHERRA GREEN,                                       Case No.       2:20-cv-00769-KJD-DJA

15                                     Plaintiff,
                                                             AMENDED DISCOVERY PLAN AND
16   vs.                                                         SCHEDULING ORDER
17   LAS VEGAS METROPOLITAN POLICE
18   DEPARTMENT, a political subdivision of the State
     of Nevada and the County of Clark and operating
19   CLARK COUNTY DETENTION CENTER
     (CCDC); NAPHCARE, INC., as foreign
20   corporation, doing busines in the State of Nevada
     and is the Medical Care Provider for the CCDC;
21   FRED MERRICK; LORA CODY; and DOES 1-10,
22   inclusive,

23                                   Defendants.

24

25                   AMENDED DISCOVERY PLAN AND SCHEDULING ORDER
26            1.    Meeting: Pursuant to FRCP 26(f) and LR 26-1(a), a telephonic meeting was held on
27                  August 13, 2020 and was attended by: Peter Goldstein, Esq. for Plaintiff; Katherine
28                  Gordon, Esq., Attorney for Defendant Naphcare, Inc. Previously, Plaintiff’s counsel,


                                                      1
     Case 2:20-cv-00769-KJD-DJA Document 33
                                         32 Filed 08/25/20
                                                  08/24/20 Page 2 of 6




1             Peter Goldstein, Esq. and Lyssa S. Anderson, Esq. for Defendants Las Vegas
2             Metropolitan Police Department, Fred Merrick, Lora Cody, met and conferred on July
3             28, 2020. The Court entered a Discovery Plan and Scheduling Order pursuant thereto
4             on August 7, 2020, a true and correct copy of which is attached hereto (Doc. 24).
5             The parties will exchange the initial disclosures within 14 days of the Rule 26-1
6             Conference in accordance with Rule 26(a)(C).
7        2.   Discovery Plan: The parties jointly propose the following discovery plan:

8             (a)    Subject of Discovery: Discovery will be needed in the following subject: All
9                    claims set forth in the Amended Complaint, as well as the defenses relevant to

10                   the action.

11            (b)    Discovery Cut-off Dates: The parties believe it is too early in the case to have

12                   a meaningful settlement discussion. Due to logistical and procedural issues

13                   with COVID-19 pandemic, the parties request 180 days from the date of

14                   Defendants’ Answer to the Amended Complaint (Filed on July 22, 2020)

15                   which is due on August 11, 2020 (or 20 days from date of filing Amended

16                   Complaint), rather than the date the first defendant appeared, which was June

17                   2, 2020. Therefore, the discovery cut-off date will be February 8, 2021.

18            (c)    Disclosure of Experts: Disclosure of experts shall proceed according to FRCP

19                   26(a)(2), except that:

20                   (1)    the disclosure of experts and expert reports shall occur on December

21                          9, 2020, which is sixty (60) days before the discovery cut-off date; and

22                   (2)    the disclosure of rebuttal experts and their reports shall occur on

23                          January 8, 2021, which is thirty (30) days before the discovery cut-off

24                          date.

25            (d)    Alternative Dispute Resolution and Case Disposition: Pursuant to LR 26-

26                   1(b)(8) and FRCP 73, the parties discussed trial by a magistrate judge and the

27                   possibility of alternative dispute resolutions and the Short Trial Program; the

28

                                                2
     Case 2:20-cv-00769-KJD-DJA Document 33
                                         32 Filed 08/25/20
                                                  08/24/20 Page 3 of 6




1                   Plaintiff and the Defendants do not agree that any of the foregoing are

2                   appropriate for this case.

3             (e)   FRCP 26-1(b)(9) – Electronic Evidence: The parties certify that they have

4                   discussed whether they intend to present evidence in electronic format to

5                   jurors for the purposes of jury deliberation. Although not known at this time

6                   which exhibits will be electronically presented, the parties stipulate that they

7                   will provide discovery in an electronic format compatible with the Court’s

8                   electronic jury evidence display system. The parties stipulate that they will
9                   contact the courtroom administrator for instructions about how to prepare
10                  evidence in an electronic format and other requirements for the Court’s
11                  electronic jury evidence system.
12       3.   Other Items

13            (a)   Amending the Pleadings and Adding Parties. The parties have until

14                  November 9, 2020 to file a motion to amend the pleadings or to add parties.

15                  This is ninety (90) days before the discovery cut-off date and does not extend

16                  the outside limit LR 26-1(e)(2) presumptively sets for ninety (90) days before

17                  the discovery cut-off date of filing such motions.

18            (b)   Interrogatories and Depositions: The parties agree to the customary total

19                  number of interrogatories of 25 per party; the parties may agree to more

20                  interrogatories by mutual agreement or application to the Court. The parties

21                  also agree to no more than ten (10) depositions by Plaintiff and no more than

22                  ten (10) depositions by Defendants as provided in Rule 30(a)(2)(A)(i).

23                  However, the parties may agree to more depositions by mutual agreement or

24                  application to Court.

25            (c)   Dispositive Motions: The parties shall have until March 9, 2021 to file

26                  dispositive motions. This is thirty (30) days after the discovery cut-off date

27                  and does not exceed the outside limit of thirty (30) days following the

28

                                                 3
           Case 2:20-cv-00769-KJD-DJA Document 33
                                               32 Filed 08/25/20
                                                        08/24/20 Page 4 of 6




1                         discovery cut-off date that LR 26-1(e)(4) presumptively sets for filing

2                         dispositive motions.

3                   (d)   Settlement: The parties have initially addressed the issue of settlement and

4                         agree to continue to enter into meaningful negotiations prior to and during the

5                         discovery phase of this litigation but both sides require exchange of initial

6                         disclosures to properly assess their respective cases and defenses.

7                   (e)   The Pretrial Order: The pretrial order shall be filed by April 8, 2021 which is

8                         not more than thirty (30) days after the date set for filing dispositive motions
9                         in this case. This deadline is suspended if the dispositive motion is timely
10                        filed. The disclosures required by FRCP 26(a)(3) shall be made in the joint
11                        pretrial order.
12                  (f)   Court Conference: The parties do not request a conference with the court

13                        before the entry of the scheduling order.

14                  (g)   Later Appearing Parties: A copy of the discovery plan and scheduling order

15                        shall be served on any person served after it is entered, or, if an additional

16                        defendant should appear within five days of their first appearance. This

17                        discovery plan scheduling order shall apply to such later appearing parties,

18                        unless the Court on motion for good cause shown, orders otherwise.

19                  (h)   Extension or Modification of the Discovery Plan and Scheduling Order: LR

20                        26-3 governs modifications or extensions of this discovery plan scheduling

21                        order. Any stipulation or motion must be made not later than twenty-one (21)

22                        days before the subject deadline date and comply fully with LR 26-3.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                      4
        Case 2:20-cv-00769-KJD-DJA Document 33
                                            32 Filed 08/25/20
                                                     08/24/20 Page 5 of 6




1     Activity                                     Date
2     Amend Pleadings                              November 9, 2020
3     Expert Disclosures                           December 9, 2020
4     Rebuttal Expert Disclosures                  January 8, 2021
5     Discovery Cut-Off Date                       February 8, 2021
6     Dispositive Motions                          March 9, 2021
7     Pretrial Order                               April 8, 2021
8
9    DATED:            August 24, 2020

10

11

12   LEWIS BRISBOIS                                      PETER GOLDSTEIN LAW CORP

13
     By:/s/ Katherine Gordon                             By: /s/ Peter Goldstein
14     Katherine Gordon, Esq.                                Peter Goldstein (SBN 6992)
       LEWIS BRISBOIS BISGAARD & SMITH LLP
       6385 South Rainbow Boulevard, Suite 600               10161 Park Run Drive, Suite 150
15
       Las Vegas, Nevada 89118                               Las Vegas, Nevada 89145
16     Attorneys for Defendant                               Attorneys for Plaintiff
       Naphcare, Inc.                                        Keyherra Green
17
     KAEMPFER CROWELL
18

19   By:/s/ Lyssa S. Anderson
       Lyssa S. Anderson, Esq.
20     1980 Festival Plaza Drive, Suite 650
       Las Vegas, Nevada 89135
21     Attorneys for Defendants
       Las Vegas Metropolitan Police Department,
22     Fred Merrick and Lora Cody
23
                                               ORDER
24
            IT IS SO ORDERED
25
           DATED
           DATED this
                  this 25th dayofof____________,
                       ___ day      August, 2020.2020.
26

27

28                                           UNITED STATES MAGISTRATE JUDGE

                                                   5
        Case 2:20-cv-00769-KJD-DJA Document 33
                                            32 Filed 08/25/20
                                                     08/24/20 Page 6 of 6




1                                      CERTIFICATE OF SERVICE

2           I am employed in the County of Clark, State of Nevada. I am over the age of eighteen years

3    and not a party to the within action; my business address is 10161 Park Run Drive, Suite 150, Las

4    Vegas, Nevada 89145.

5           I hereby certify that on this 24th day of August, 2020, a true and correct copy of the following

6    document AMENDED DISCOVERY PLAN AND SCHEDULING ORDER [SPECIAL

7    SCHEDULING REVIEW REQUESTED] was served by electronically filing with the Court’s

8    CM/ECF electronic filing system to the following parties:
9           Lyssa S. Anderson, Esq.
            Ryan W. Daniels, Esq.
10          KAEMPFER CROWELL
            1980 Festival Plaza Drive, Suite 650
11          Las Vegas, Nevada 89135
            Telephone: (702) 792-7000
12          Facsimile:     (702) 796-7181
            Email: landerson@kcnvlaw.com
13                 rdaniels@kcnvlaw.com
            Attorneys for Defendants
14          Las Vegas Metropolitan Police Department,
            Fred Merrick and Lora Cody
15
            S. Brent Vogel, Esq.
16          Katherine J. Gordon, Esq.
            LEWIS BRISBOIS BISGAARD & SMITH LLP
17          6385 South Rainbow Boulevard, Suite 600
            Las Vegas, Nevada 89118
18          Telephone: (702) 893-3383
            Facsimile:     (702) 893-3789
19          Email: brent.vogel@lewisbrisbois.com
                   Katherine.gordon@lewisbrisbois.com
20          Attorneys for Defendant
            Naphcare, Inc.
21

22          I declare that I am employed in the office of a member of the bar of this Court at whose

23   direction the service was made.

24
                                                  By:
25                                                      An Employee of Peter Goldstein Law Corp
26

27

28

                                                         6
